USCA11 Case: 21-12240    Date Filed: 01/18/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12240
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
ROBERT LEWIS MORGAN,
a.k.a. Albert Johnson,
a.k.a. Arthur Wilson,
a.k.a. Edward Jones,


                                        Defendant-Appellant.
USCA11 Case: 21-12240         Date Filed: 01/18/2022    Page: 2 of 7




2                      Opinion of the Court                 21-12240

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 1:16-cr-20652-RAR-1
                    ____________________

Before WILSON, LUCK and LAGOA, Circuit Judges.
PER CURIAM:
        Robert Morgan, a federal prisoner proceeding pro se, ap-
peals the district court’s omnibus order denying several post-judg-
ment motions. Morgan argues that his guilty plea was not know-
ing and voluntary because he did not understand the true nature of
the offenses to which he pleaded guilty and that his judgment
should be vacated because the district court lacked jurisdiction, as
he could not have conspired with himself. Additionally, Morgan
filed a self-styled motion for issuance of a petition for writ of man-
damus, arguing that we should grant the relief requested in his ini-
tial brief because the government did not file a timely response,
and a self-styled motion for summary judgment, contending there
was no genuine dispute as to any material fact because the record
showed that his guilty plea was not knowing and voluntary. The
government responds by moving for summary affirmance of the
district court’s order and for a stay of the briefing schedule. The
government argues that because Morgan specifically designated in
his notice of appeal the denial of his motions to reopen the forfei-
ture proceedings and for the return of the $8,126 that he forfeited
USCA11 Case: 21-12240         Date Filed: 01/18/2022     Page: 3 of 7




21-12240                Opinion of the Court                         3

but did not address those motions in his brief on appeal, he has
abandoned any challenge to that ruling and we should summarily
affirm.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).
       An appellant fails to adequately brief a claim when he does
not “plainly and prominently” raise it, such as by devoting a dis-
crete section of his argument to those claims. Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (quotation
marks omitted).
       Pro se pleadings are held to a less stringent standard than
attorney-drafted pleadings and are, therefore, liberally construed.
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
Although we liberally construe pro se pleadings, it nevertheless re-
quires them to conform to procedural rules. Albra v. Advan, Inc.,
490 F.3d 826, 829 (11th Cir. 2007). Further, the leniency afforded
pro se litigants with liberal construction does not give a court li-
cense to serve as de facto counsel or permit it to rewrite an other-
wise deficient pleading to sustain an action. Campbell v. Air Ja-
maica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014).
USCA11 Case: 21-12240        Date Filed: 01/18/2022     Page: 4 of 7




4                      Opinion of the Court                21-12240

        Prior to December 1, 2021, Fed. R. App. P. 3(c) provided that
a notice of appeal must “designate the judgment, order, or part
thereof being appealed.” Fed. R. App. P. 3(c)(1)(B) (effective Dec.
1, 2019, to Nov. 30, 2021). Interpreting this version of Rule 3(c),
we held that “when a notice of appeal designates the final, appeal-
able order—and does not identify specific parts of that order for
appeal—we have jurisdiction to review that order and any earlier
interlocutory order that produced the judgment.” Auto. Align-
ment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d
707, 724–25 (11th Cir. 2020). We recognized, however, that “this
rule continues to acknowledge that a notice of appeal that identifies
a specific part of a designated order for appeal does not confer ju-
risdiction to review unmentioned parts of the order.” Id. at 725.
       As of December 1, 2021, Rule 3(c) now states that a notice
of appeal must “designate the judgment—or the appealable or-
der—from which the appeal is taken” and that “[a]n appellant may
designate only part of a judgment or appealable order by expressly
stating that the notice of appeal is so limited. Without such an ex-
press statement, specific designations do not limit the scope of the
notice of appeal.” Fed. R. App. P. 3(c)(1)(B), (6) (effective Dec. 1,
2021). The Supreme Court ordered that these amendments “shall
take effect on December 1, 2021, and shall govern in all proceedings
in appellate cases thereafter commenced and, insofar as just and
practicable, all proceedings then pending.” Proposed Amendments
to the Fed. R. App. P., Rules 3 and 6 and Forms 1 and 2, 337 F.R.D.
813, 814 (U.S. April 14, 2021).
USCA11 Case: 21-12240         Date Filed: 01/18/2022    Page: 5 of 7




21-12240               Opinion of the Court                         5

       A defendant may withdraw a guilty plea after the court ac-
cepts the plea but before it imposes sentence if the defendant can
show a fair and just reason for requesting the withdrawal. Fed. R.
Crim. P. 11(d)(2)(B). But after the district court imposes sentence,
a defendant may not withdraw a plea of guilty, and the plea may
be set aside only on direct appeal or collateral attack. Fed. R. Civ.
P. 11(e).
        Here, we grant the government’s motion for summary affir-
mance and deny Morgan’s self-styled motion for summary judg-
ment, which we construe as a motion for summary reversal. Mor-
gan’s July 2021 notice of appeal specifically designated the denials
of the motions to reopen forfeiture proceedings and for return of
the unlawfully seized property contained in the district court’s om-
nibus order. Under our caselaw interpreting the version of Rule 3
in effect prior to the 2021 amendments, we lack jurisdiction to re-
view unmentioned parts of the district court’s omnibus order, such
as the parts of the order addressing his motion to withdraw his
guilty plea, because Morgan’s notice of appeal identified other spe-
cific parts of the district court’s omnibus order for appeal. Auto.
Alignment & Body Serv., Inc., 953 F.3d at 725. In his initial brief,
Morgan argues only that his guilty plea was not knowing and vol-
untary and that the district court lacked jurisdiction to consider the
charges against him under 21 U.S.C. § 963 and, in no part, chal-
lenges any of the grounds related to his forfeiture motions. Thus,
Morgan has abandoned on appeal his challenge to the district
court’s denial of his motion to reopen forfeiture proceedings and
USCA11 Case: 21-12240         Date Filed: 01/18/2022    Page: 6 of 7




6                      Opinion of the Court                 21-12240

his motion for return of unlawfully seized property. Sapuppo, 739
F.3d at 681.
       Even if we construed Morgan’s appeal to encompass his mo-
tion to withdraw his guilty plea under the newly amended version
of Rule 3(c), which would require Morgan to have included an ex-
press statement in his notice of appeal to limit the scope of his ap-
peal to solely the denial of the two forfeiture motions, his appeal of
the motion to withdraw is frivolous. Fed. R. App. P. 3(c)(6) (effec-
tive Dec. 1, 2021). A defendant cannot withdraw his guilty plea
after the court imposes sentence and may have the plea set aside
only on direct appeal or collateral attack. Fed. R. Civ. P. 11(e). As
Morgan has already had his convictions affirmed by this Court on
direct appeal and has an appeal of his 28 U.S.C. § 2255 motion pend-
ing with this Court, he could not raise a non-frivolous argument
that the district court erred by not allowing him to withdraw his
guilty plea under his post-judgment motion to withdraw. Fed. R.
Civ. P. 11(e); Morgan, 713 F. App’x at 829.
       Accordingly, because Morgan failed to challenge on appeal
the district court’s orders regarding his forfeiture motions and his
appeal of his motion to withdraw his guilty plea, if within the scope
of his appeal, is frivolous, the government’s motion for summary
affirmance is GRANTED, its motion to stay the briefing schedule
is DENIED as moot, and Morgan’s motion for summary reversal
is DENIED. Groendyke Transp., 406 F.2d at 1162; Sapuppo, 739
F.3d at 681.
USCA11 Case: 21-12240         Date Filed: 01/18/2022    Page: 7 of 7




21-12240               Opinion of the Court                         7

         Additionally, we deny Morgan’s self-styled motion for issu-
ance of a petition for writ of mandamus because it is without merit.
The government received an extension from the Clerk of Court to
file its response to Morgan’s initial brief by September 21, 2021, and
it filed its motion for summary affirmance on September 17, 2021,
before the expiration of the extended deadline. Accordingly, Mor-
gan’s motion is DENIED.